PER CURIAM.
Consolidated Real Estate Investments, Inc., owner of a mobile home park, appeals the trial court’s denial of its post-trial motions and a final judgment entered upon a jury verdict in favor of park tenants, Jimmy and Justo Padilla. We affirm the trial court’s denial of Consolidated’s post-trial motions based on Consolidated’s failure to demonstrate reversible error. See Ruppenthal v. Wood, 425 So.2d 194 (Fla. 3d DCA 1983); Reeder v. Edward M. Chadbourne, Inc., 338 So.2d 271 (Fla. 1st DCA 1976). We also affirm the final judgment in favor of the Padillas. A jury could have reasonably inferred from the evidence presented at trial that, notwithstanding the fact that Dade County was the actual owner of the grass swale where Jimmy fell and was injured, the accident site was part of an approach to the mobile home park. Accordingly, the trial court properly entered judgment for the Padillas pursuant to the jury verdict. City of Pensacola v. Stamm, 448 So.2d 39 (Fla. 1st DCA), rev. denied, 456 So.2d 1181 (Fla.1984).
Affirmed.